UPON MOTION FOR MODIFICATION
PER CURIAM.
Although our per curiam opinion of 18 November 1977, 354 So.2d 989, affirmed the order of the trial court appealed, we did not intend to nor do we affirm the trial court’s disregard of Cappetta v. Wainwright, 203 So.2d 609 (Fla.1967), which we adhere to and which the trial court should have followed. Nevertheless, for other reasons which it is unnecessary that we discuss here, we affirm the order appealed.
McCORD, C. J., arid MILLS and BOYER, JJ., concur.